Three members of the commission of the city of Bayonne stripped the other two of substantially all their powers and duties. The Supreme Court thought this to be convincing evidence of a willful intent to violate the mandates of the Walsh act and its supplements. I agree with this view, and, consequently, think the remedy of the majority opinion of this court, whereby a large part of such stripping is set aside as innocently ultra vires, to be inadequate. I agree that any one of the ultra vires
provisions, if standing alone, might with entire propriety be considered within the bounds of innocent mistake, but taken all together these provisions, stripping, as they do, two of the commissioners of all their lawful powers, seem to me manifestly the result of a willful conspiracy to defeat the purpose of the legislation and the will of the voters, and as such should be set aside in toto as directed by the Supreme Court. *Page 60 
Mr. Justice Black requests me to say that he concurs in the foregoing views.
For affirmance — BLACK, WHITE, JJ. 2.
For reversal — THE CHIEF JUSTICE, MINTURN, KALISCH, CAMPBELL, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 8.